DETAILED ACTION
Claims 1-5, 8, 10-18 and 20-24 are pending in the present application. Claims 1, 3, 4, 5, 12, 13, 14, 15 and 16 were amended. Claims 6, 7, 9 and 19 have status cancelled.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-5, 8, 10-18 and 20-24 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendment and remarks filed 12 November 2021 are found persuasive. Claims 1, 12 and 13 are independent claims. Regarding independent claim 1, the prior art of record fails to teach the following limitation: “receiving a set of attributes of a group of entities; automatically creating, with a processor, a global topic model representing at least one attribute of the group of entities; determining, with the processor, a first entity topic profile of a first entity from the global topic model representing at least one attribute of the first entity; receiving an updated set of attributes to identify a change in the at least one attribute of the first entity; and determining, with the processor an updated first entity topic profile reflecting the change.” The limitations of independent claim12 parallels independent claim 1, therefore it is allowed for similar reasons. Regarding independent claim 13, the prior art of record fails to teach the following limitation: “automatically determining, with a processor, a first interaction profile of the first entity and a second interaction profile of the second entity from the set of interaction information; comparing, with the processor, the first interaction profile with the second interaction profile; and determining, with the processor, a degree of interaction similarity of the first interaction profile to the second interaction profile.” Claims 2-5, 8, 10-11, 14-18 and 20-24 are allowed based on dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118.  The examiner can normally be reached on Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GRETA L ROBINSON/Primary Examiner, Art Unit 2169